Djeddah v Djeddah (2015 NY Slip Op 04432)





Djeddah v Djeddah


2015 NY Slip Op 04432


Decided on May 26, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 26, 2015

Tom, J.P., Friedman, Sweeny, Saxe, Clark, JJ.


350094/00 15236A 15236

[*1] Richard N. Djeddah, Plaintiff,
vRachel Djeddah, Defendant. 
SJFM, LLC, Intervenor-Plaintiff-Respondent, 
Richard N. Djeddah, et al., Defendants, Rachel Djeddah, Defendant-Respondent. 
Goldman & Greenbaum, P.C., Nonparty Appellant.


Goldman & Greenbaum, P.C., New York (Martin William Goldman of counsel), for appellant.
Ganfer & Shore, LLP, New York (Mark A. Berman of counsel), for SJFM, LLC, respondent.
Judd Burstein, P.C., New York (Judd Burstein of counsel), for Rachel Djeddah, respondent.

Appeal from orders, Supreme Court, New York County (Matthew F. Cooper, J.), entered March 25, 2013 and April 24, 2013, upon consent, which, inter alia, directed Chicago Title Insurance Company to remit the sum of $275,000 from the proceeds of the sale of the parties' Scarsdale property to intervenor-plaintiff, directed the receiver to release $221,851.03 to nonparty appellant in full satisfaction of any claims it has against the receiver and in full satisfaction of its charging lien, and denied appellant's cross motion to direct the receiver to release $443,880.58, unanimously dismissed, with costs.
Since the orders were entered upon appellant's consent, appellant is not aggrieved by them.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 26, 2015
CLERK